


        
Exhibit 10.7


AMENDED AND RESTATED
ACCENTURE PLC
2010 SHARE INCENTIVE PLAN
FORM OF
RESTRICTED SHARE UNIT AGREEMENT




Participant:   
Date of Grant:  
Number of RSUs:  
Date of Issuance or Transfer of Shares:



1.    Grant of RSUs. The Company hereby grants the number of restricted share
units (“RSUs”) listed above to the Participant, on the terms and conditions
hereinafter set forth. This grant is made pursuant to the terms of the Amended
and Restated Accenture plc 2010 Share Incentive Plan (the “Plan”), which Plan,
as amended from time to time, is incorporated herein by reference and made a
part of this Agreement. Each RSU represents the unfunded, unsecured right of the
Participant to receive a Share on the date(s) specified herein. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan.


2.    Form and Timing of Issuance or Transfer.


(a)    The Company shall issue or cause there to be transferred to the
Participant, [_____number_____] months following the Date of Grant, a number of
Shares equal to the aggregate number of RSUs granted to the Participant under
this Agreement.


(b)    Upon the issuance or transfer of Shares in accordance with Section 2(a)
of this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished.


3.    Dividends. If on any date while RSUs are outstanding hereunder the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the Committee), divided by (b)
the Fair Market Value of a Share on the payment date of such dividend. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Participant shall be increased by a number
equal to the product of (a) the aggregate




--------------------------------------------------------------------------------




number of RSUs that have been held by the Participant through the related
dividend record date, multiplied by (b) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. For the avoidance of doubt,
any additional RSUs granted pursuant to this Section 3 shall be subject to the
terms and conditions contained in this Agreement.


4.    Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other similar events (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion, adjust any
Shares or RSUs subject to this Agreement to reflect such Adjustment Event.


5.    Data Protection. The Participant consents to the processing (including
international transfer) of personal data as set out in Exhibit A for the
purposes specified therein.


6.    No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares in question have been registered in
the Company’s register of shareholders.


7.    Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 2 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable U.S. Federal or state laws or relevant securities
laws of the jurisdiction of the domicile of the Participant or to ensure
compliance with any additional transfer restrictions that may be in effect from
time to time, and the Committee may cause a legend or legends to be put on any
certificates representing such Shares to make appropriate reference to such
restrictions.


8.    Transferability. RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 8 shall be void and unenforceable against the Company or any
Affiliate. Any Shares issued or transferred to the Participant shall be subject
to compliance by the Participant with such policies as the Committee or the
Company may deem advisable from time to time, including, without limitation, the
policies relating to minimum equity holding requirements. Such policies shall be
binding upon the permitted respective legatees, legal representatives,
successors and assigns of the Participant.


9.    Choice of Law and Dispute Resolution.


(a)    THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
(b)    Subject to subsections (c) through (f), any and all disputes which cannot
be settled amicably, including any ancillary claims of any party, arising out
of, relating to or in connection with the




--------------------------------------------------------------------------------




validity, negotiation, execution, interpretation, performance or non-performance
and/or termination of this Agreement and any amendment thereto (including
without limitation the validity, scope and enforceability of this arbitration
provision) (each a “Dispute”) shall be finally settled by arbitration conducted
by a single arbitrator in New York, in accordance with the then-existing Rules
of Arbitration of the International Chamber of Commerce (“ICC”), except that the
parties may select an arbitrator who is a national of the same country as one of
the parties. If the parties to the dispute fail to agree on the selection of an
arbitrator within thirty (30) days of the receipt of the request for
arbitration, the ICC shall make the appointment. The arbitrator shall be a
lawyer and shall conduct the proceedings in the English language. In the event
of any arbitration between the parties, the Company shall consent to a request
by the Participant to hold arbitral proceedings, including any evidentiary
hearings, in the country in which the Participant principally conducts his/her
business for the convenience of the parties and witnesses, it being understood,
however, that the legal situs of the arbitration shall remain in New York. Each
side will bear its own costs and attorneys’ fees.
(c)     Either party may bring an action or proceeding in any court having
jurisdiction thereof, for the purpose of compelling a party to arbitrate,
seeking temporary or preliminary relief in aid of an arbitration hereunder,
and/or enforcing an arbitration award and/or in support of the arbitration as
permitted by any applicable arbitration law and, for the purposes of this
subsection (c), each party expressly consents to the application of subsections
(e) and (f) to any such suit, action or proceeding.
(d)    Judgment on any award(s) rendered by the tribunal may be entered in any
court having jurisdiction thereof.
(e)    (i)     Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the Courts located in New York, United States for the purpose of
any suit, action or proceeding brought in accordance with the provisions of
subsection (c). The parties acknowledge that the forum designated by this
subsection (e) has a reasonable relation to this Agreement, and to the parties’
relationship with one another.
(ii)    The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any suit, action or proceeding brought in any court
referred to in subsection (e)(i) pursuant to subsection (c) and such parties
agree not to plead or claim the same.
(f)    The parties agree that if a suit, action or proceeding is brought under
subsection (c) proof shall not be required that monetary damages for breach of
the provisions of this Agreement would be difficult to calculate and that
remedies at law would be inadequate, and they irrevocably appoint the General
Counsel of the Company, c/o Accenture, 161 N. Clark Street, Chicago, IL 60601
(or, if different, the then-current principal business address of the duly
appointed General Counsel of the Company) as such party’s agent for service of
process in connection with any such action or proceeding and agree that service
of process upon such agent, who shall promptly advise such party of any such
service of process, shall be deemed in every respect effective service of
process upon the party in any such action or proceeding.
10.      Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that a court or appointed arbitrator holds any
provision of this Agreement to be invalid or unenforceable, then, if allowed by
law, that provision shall be reduced, modified or otherwise conformed




--------------------------------------------------------------------------------




to the relevant law, judgment or determination to the degree necessary to render
it valid and enforceable without affecting the rest of this Agreement. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be deemed severable from the
remainder of this Agreement, and the remaining provisions contained in this
Agreement shall be construed to preserve to the maximum permissible extent the
intent and purposes of this Agreement. Any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.
11.    RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.


12.    Tax Withholding. The Participant shall, to the extent required by
applicable law or regulations, be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall withhold from any issuance or
transfer due in connection with the RSUs under this Agreement or under the Plan,
applicable withholding taxes and social insurance contributions required to be
withheld with respect to the RSUs, this Agreement or any issuance or transfer
under this Agreement or under the Plan. Where legally permissible, the
Participant may further direct the Company or any affiliate to withhold from any
such issuance or transfer applicable withholding taxes and/or social insurance
contributions where the withholding is not mandatory under applicable law or
regulations.


13.    Electronic Delivery. The Company may, in its sole discretion, deliver by
electronic means any documents related to the RSUs or the Participant’s future
participation in the Plan. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.    


14.    Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, any Shares acquired pursuant to the RSUs and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local laws, rules and/or regulations or to facilitate the
operation and administration of the RSUs and the Plan. Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements, undertakings or additional documents that may be necessary to
accomplish the foregoing.


15.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


16.    Entire Agreement. This Agreement, including the Plan, as provided
therein, contains the entire agreement between the parties with respect to the
subject matter therein and supersedes all prior oral and written agreements
between the parties pertaining to such matters.






--------------------------------------------------------------------------------




17.    Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.


18.    Rule 16b-3. The grant of the RSUs to the Participant hereunder, including
any additional RSUs delivered pursuant to Section 3 hereof, is intended to be
exempt from the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended from time to time (the “Exchange Act”) pursuant to Rule 16b-3
promulgated under the Exchange Act, including without limitation, any
transaction involving a sale to the Company or any Affiliate where the purpose
of such sale is to satisfy tax or similar withholding obligations required upon
the delivery of Shares.


19.     Recoupment. The RSUs granted under this Agreement, and any Shares issued
or any payments made in respect thereof, shall be subject to any recoupment
policy that the Company may adopt from time to time, to the extent that any such
policy is applicable to the Participant.


20.    Amendments. The rights and obligations under this Agreement and their
enforceability are subject to local tax and foreign exchange laws and
regulations and, in this sense, the terms and conditions contained herein may be
amended at the sole discretion of the Company and/or the Committee in order to
comply with any such laws and regulations.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share Unit
Agreement.




                        
ACCENTURE PLC
By:




Chad Jerdee
General Counsel and Chief Compliance Officer






PARTICIPANT


                        


By: _____________________
                            
Name: ___________________




--------------------------------------------------------------------------------




    


EXHIBIT A


DATA PROTECTION PROVISION


(a)
By participating in the Plan or accepting any rights granted under it, the
Participant consents to and authorizes the collection, processing and transfer
by the Company and its Affiliates of personal data relating to the Participant
by the Company and its Affiliates so that they can fulfill their obligations and
exercise their rights under the Plan, issue certificates (if any), statements
and communications relating to the Plan and generally administer and manage the
Plan, including keeping records of, analysis of and reporting on participation
levels and other information about the Plan from time to time. Any such
processing shall be in accordance with the purposes and provisions of this data
protection provision.

This includes the following data (“Data”):
(i)    Data already held in the Participant's records such as the Participant's
name and address, ID number, payroll number, and length of service;
(ii)    Data collected upon the Participant accepting the rights granted under
the Plan (if applicable);
(iii)    Data subsequently collected by the Company or any of its Affiliates in
relation to the Participant's continued participation in the Plan, for example,
data about Shares offered or received, purchased or sold under the Plan from
time to time and other appropriate financial and other data about the
Participant and his or her participation in the Plan (e.g., the date on which
Shares were granted, termination of service and the reasons of termination of
service of the Participant); and
(iv)    Other personal information about the Participant, including, but not
limited to, telephone number, date of birth, social insurance number, tax
identification number, resident registration number or other identification
number, compensation payable, nationality, job title or any other information
necessary for implementing, administering, and managing the Plan.
(b)
This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

(c)
In particular, the Participant expressly consents to the transfer of personal
Data about the Participant as described in paragraph (a) above by the Company
and its Affiliates. Data may be transferred not only within the country in which
the Participant is based from time to time or within the EU or the European
Economic Area, but also worldwide, to other employees and officers of the
Company and its Affiliates and to the following third parties for the purposes
described in paragraph (a) above:





--------------------------------------------------------------------------------




(i)    Plan administrators, auditors, brokers, agents and contractors of, and
third party service providers to, the Company or its Affiliates such as printers
and mail houses engaged to print or distribute notices or communications about
the Plan;
(ii)    regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law or
otherwise deemed necessary by the Company or its Affiliates;
(iii)    actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;
(iv)    other third parties to whom the Company or its Affiliates may need to
communicate/transfer the Data in connection with the administration of the Plan,
under a duty of confidentiality to the Company and its Affiliates; and
(v)    the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.
Not all countries, where the personal Data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which Data are transferred include the USA and Ireland and other locations
where the Company administers the Plan.
All national and international transfer of personal Data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.
The Participant has the right to be informed whether the Company or its
Affiliates hold personal Data about the Participant and, to the extent they do
so, to have access to those personal Data at no charge and require them to be
corrected if they are inaccurate or to cease processing if the Participant
wishes to withdraw his or her consent. The Participant is entitled to all the
other rights provided for by applicable data protection law, including those
detailed in any applicable documentation or guidelines provided to the
Participant by the Company or its Affiliates in the past. More detailed
information is available to the Participant by contacting the appropriate local
data protection officer in the country in which the Participant is based from
time to time. If the Participant has a complaint regarding the manner in which
personal information relating to the Participant is dealt with, the Participant
should contact the appropriate local data protection officer referred to above.
(d)
The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local data
contact referred to above. The Participant understands, however, that refusing
or withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan (and may result in the forfeiture of unvested RSUs). For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the data protection officer referred to above.



